IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41611

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 765
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 15, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CHRISTOPHER DAVID REDD,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge


PER CURIAM

       Christopher David Redd pled guilty to Trafficking in Marijuana, Idaho Code 37-
2732B(a)(1)(B); manufacturing or delivery of a controlled substance where children are present,
I.C. §37-2737(a); and unlawful possession of a firearm, I.C. § 18-3316. The district court
sentenced Redd to an aggregate unified sentence of twenty-one years with four years determinate
(on the trafficking charge, a unified sentence of twelve years with four years determinate; on the
manufacturing charge, a unified sentence of five years with zero years determinate, to be served
consecutive to the sentence for trafficking; and on the unlawful possession charge, a unified
sentence of four years with zero years determinate, to be served consecutive to the other two




                                                1
sentences). Redd filed an Idaho Criminal Rule 35 motion, which the district court denied. Redd
appeals, asserting that the district court abused its discretion by denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Redd’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Redd’s Rule 35
motion is affirmed.




                                                 2